      Case 7:20-cv-00353 Document 1 Filed on 11/04/20 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

MARIA SANJUANITA HERRERA                  §
    Plaintiff                             §
                                          §
VS.                                       §     CAUSE NO.: 7:20-CV-353
                                          §
WAL-MART STORES TEXAS LLC                 §
      Defendant                           §     DEMAND TRIAL BY JURY
______________________________________________________________________________

    DEFENDANT WAL-MART STORES TEXAS L.L.C.’S NOTICE OF REMOVAL
                    UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
______________________________________________________________________________

TO THE HONORABLE JUDGE OF THIS COURT:

       NOW COMES WAL-MART STORES TEXAS L.L.C.., Defendant in the above styled

and numbered cause and removes the above action from the 206th Judicial District Court,

Hidalgo County, Texas to the United States District Court for the Southern District of Texas,

McAllen Division and files this its Notice of Removal pursuant to 28 U.S.C. § 1334(c)(2),

1452(a), and Rule 9027.

   1. On September 30, 2020, an action was commenced against Defendant WAL-MART

       STORES TEXAS L.L.C.. in the 206th Judicial District Court of Hidalgo County, Texas

       styled Maria SanJuanita Herrera vs. Wal-Mart Stores Texas L.L.C.; Cause No. C-3388-

       20-D. A copy of that suit is attached hereto as Exhibit 1.

   2. WAL-MART STORES TEXAS L.L.C. was served on October 5, 2020, and timely

       filed an Answer with the State Court. A copy of the citation is attached hereto as Exhibit

       2. In accordance with Local Rule 81, the following constitutes all of the executed

       process, pleadings, and orders served upon Plaintiff and Defendant in this action:

       1. Plaintiff’s Original Petition;
  Case 7:20-cv-00353 Document 1 Filed on 11/04/20 in TXSD Page 2 of 5




   2. Copy of Citation of Defendant Wal-Mart Inc.;

   3. Docket Sheet;

   4. Defendant’s Original Answer;

   5. Defendant’s Jury Demand.

   6. Defendant’s Notice of Removal (State Court)

   In addition, Defendant includes a copy of the docket sheet of the state court matter, a

   copy of which is attached hereto as Exhibit 3.

3. Plaintiff has filed the lawsuit against the Defendant, WAL-MART STORES TEXAS

   L.L.C. for damages allegedly resulting from a slip and fall at a Wal-Mart store located in

   McAllen, Hidalgo County, Texas. The claims made include theories of negligence,

   premises liability, vicarious liability and proximate cause. Specifically, Plaintiff alleges

   that Plaintiff, at all material times, was an invitee on the premises of Defendant WAL-

   MART STORES TEXAS L.L.C. at the time of her injuries and damages. Plaintiff

   alleges that she slipped and fell near the store entryway causing her to sustain injuries and

   damages. Plaintiff alleges that Defendant placed a social distancing sign on the sidewalk

   that was made of plastic and/or laminated and was insufficiently and/or improperly

   adhered to the surface of the sidewalk. Plaintiff alleges that the slippery laminated sign

   that was improperly an insufficiently adhered to the sidewalk was a dangerous condition

   on Defendant’s premises that caused Plaintiff to slip, fall and sustain injuries and

   damages.    Plaintiff alleges that Defendant knew or, in the exercise of ordinary care,

   should have known that the dangerous condition existed, breached its duty of ordinary

   care by failing to adequately warn Plaintiff of the condition, and failed to make the

   condition reasonably safe. Plaintiff alleges that Defendant was the sole proximate cause
  Case 7:20-cv-00353 Document 1 Filed on 11/04/20 in TXSD Page 3 of 5




   or a proximate cause of the incident and the injuries and damages suffered by the

   Plaintiff.

4. In her Original Petition, Plaintiff pleads that she is seeking monetary relief from

   Defendant in an amount that is more than $200,000.00, but less than $1,000,000.00. As

   such, WAL-MART STORES TEXAS L.L.C., submits that the amount in controversy is

   in excess of $75,000.00 and removal is appropriate pursuant to 28 U.S. § 1441(b).

5. In her Original Petition, Plaintiff pleads that she is a resident of Edinburg, Hidalgo

   County, Texas, as such, a citizen of the State of Texas.

6. Defendant WAL-MART STORES TEXAS L.L.C., was, at the time this suit was filed,

   and still is a Delaware limited liability company organized and existing under the laws of

   the State of Delaware. Its principal place of business is 702 SW 8 th Street, Bentonville,

   Arkansas, 72716.

7. This case is a civil action of which this court has original jurisdiction under 28 U.S.C. §

   1334(c)(2), 1452(a), and is one which may be removed to this Court pursuant to 28

   U.S.C. § 1441(a)(b) and 1446(b).        This is a civil action in which Plaintiff’s state

   citizenship, in her pleadings, is different from that of the Defendant WAL-MART

   STORES TEXAS L.L.C. Thus, there is complete diversity between the true parties in

   interest. The amount in controversy exceeds the sum of $75,000.00, exclusive of interest

   and costs.

8. Copy of the Notice of Removal filed in the state court is attached hereto as Exhibit 6.

9. Copies of all pleadings, process, orders and other filings in the state court are attached to

   this notice as required by 28 U.S.C. § 1446(a).
  Case 7:20-cv-00353 Document 1 Filed on 11/04/20 in TXSD Page 4 of 5




10. Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court where

   the suit has been pending is located in this district.

11. Defendant will promptly file a copy of this notice of removal with the clerk of the state

   court where the suit has been pending.

12. Defendant demanded a jury in the state court suit.

13. For the foregoing reasons, Defendant WAL-MART STORES TEXAS L.L.C.. asks the

   Court to remove the suit to The United States District Court, Southern District of Texas,

   McAllen Division.



                                                   Respectfully Submitted,

                                                   THORNTON, BIECHLIN,
                                                   REYNOLDS & GUERRA, L.C.
                                                   418 E. Dove Ave.
                                                   McAllen, Texas 78504
                                                   Tel.: (956) 630-3080
                                                   Fax: (956) 630-0189




                                             BY: __/S/ Rafael Garcia, Jr.________
                                                 RAFAEL GARCIA, JR.
                                                 State Bar No.07641300
                                                 ragarcia@thorntonfirm.com
                                                 ATTORNEY FOR DEFENDANT
                                                 WAL-MART STORES TEXAS L.L.C.
      Case 7:20-cv-00353 Document 1 Filed on 11/04/20 in TXSD Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
on all parties, via e-mail. pursuant to Texas Rules of Civil Procedure, on this the 4th day of
November 2020.

Via Email: email@cisneroslawfirm.com
Michael J. Cisneros
THE CISNEROS LAW FIRM, L.L.P.
312 Lindberg Avenue
McAllen, Texas, 78501
(956) 682-1883
Attorneys for Plaintiff



                                                      __Rafael Garcia, Jr.__________
                                                      RAFAEL GARCIA, JR.
